EXAMINER’S COMMENT
Drawings
In view of applicant’s amendments to the claims, and upon further consideration, the drawings filed on December 23, 2020 are now approved by the examiner for examination purposes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES O HANSEN whose telephone number is (571)272-6866. The examiner can normally be reached Mon-Fri 8 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JOH
September 8, 2022

/James O Hansen/Primary Examiner, Art Unit 3637